United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1451
                         ___________________________

                                    Brian Thornton

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                       UPS, Inc.

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                           Submitted: December 3, 2014
                            Filed: December 12, 2014
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

     In this Title VII action against UPS, Inc., Brian Thornton appeals from the
judgment of the District Court1 granting summary judgment to UPS. He also appeals

      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.
the District Court’s denial of his Federal Rule of Civil Procedure 41(a)(2) motion to
voluntarily dismiss his complaint against UPS without prejudice. Upon careful
de novo review, we conclude that the District Court did not err in granting UPS
summary judgment. See Pedroza v. Cintas Corp. No. 2, 397 F.3d 1063, 1068 (8th
Cir.) (standard of review), cert. denied, 546 U.S. 1035 (2005). We further conclude
that the District Court did not abuse its discretion in denying Thornton’s motion to
voluntarily dismiss his claims. See Thatcher v. Hanover Ins. Grp., Inc., 659 F.3d
1212, 1213 (8th Cir. 2011) (noting that a decision under Rule 41(a)(2) is within the
discretion of the district court).

      Accordingly, we affirm.
                     ______________________________




                                         -2-